NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                                JUN 16 2014

                                                                             MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-30211

              Plaintiff - Appellee,              D.C. No. 2:12-cr-06050-FVS-1

  v.
                                                 MEMORANDUM*
JESUS CHAVARRIA-ARELLANO,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                Fred L. Van Sickle, Senior District Judge, Presiding

                        Argued and Submitted June 6, 2014
                               Seattle, Washington

Before: McKEOWN and WATFORD, Circuit Judges, and ROTHSTEIN, Senior
District Judge.**

       Jesus Chavarria-Arellano appeals the district court's denial of his

motion to dismiss an indictment charging him with illegal reentry after



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Barbara Jacobs Rothstein, Senior District Judge for the
U.S. District Court for the Western District of Washington, sitting by designation.
deportation under 8 U.S.C. § 1326. He contends that § 1326(d), which permits

collateral challenges to the “underlying deportation order,” permits him to

collaterally attack the May 1998 administrative voluntary departure order.

      The indictment charged Chavarria-Arellano with being present in the United

States on or about August 1, 2012, after having been subjected to expedited

removal on July 1, 1998 and after having had his removal reinstated on April 5,

2000. But the indictment does not reference the May 1998 order, and the plain

language of the statute does not allow for collateral challenges to orders not

“underlying” the indictment.

      Our recent holding in United States v. Sanchez-Aguilar, 719 F.3d 1108 (9th

Cir. 2013), cert. denied, 134 S. Ct. 364 (2013), forecloses Chavarria-Arellano’s

due process argument, as he acknowledged in his briefs and before the panel.

Officials’ failure to inform a “[n]on-admitted alien[] . . . who seek[s] entry at the

border” of the right to request withdrawal of his application for admission into the

United States does not violate due process. Id. at 1112. Chavarria-Arellano made

no argument that he is not a non-admitted alien.

      AFFIRMED.